DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               SEAN BENDER,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-125

                          [ February 24, 2016 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lisa M. Porter, Judge; L.T. Case No. 12-5396 CF10A.

   Nancy C. Wear, Coral Gables, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We affirm the defendant’s conviction and sentence without prejudice to
the defendant filing a Florida Rule of Criminal Procedure 3.850 motion
alleging ineffective assistance of counsel. We express no opinion as to the
merits of the motion.

   Affirmed.

TAYLOR, DAMOORGIAN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.